 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1133 
In the House of Representatives, U. S.,

March 19, 2010
 
RESOLUTION 
Recognizing the extraordinary number of African-Americans who have overcome significant obstacles to enhance innovation and competitiveness in the field of science in the United States. 
 
 
Whereas from 1654 until 1865, slavery for life was legal within the boundaries of much of the present United States; 
Whereas slaveholders limited or prohibited education of enslaved African-Americans because they believed it would empower them; 
Whereas African slaves, because they were not considered citizens, could not register any invention with the U.S. Patent Office; 
Whereas any free person wanting to patent a scientific invention could not acknowledge any contribution from a slave; 
Whereas there is a strong likelihood that scientific innovation during the period of slavery may have been undocumented or stolen; 
Whereas after slavery had been abolished, the majority of African-Americans lived in poverty and faced legal and social discrimination; 
Whereas Historically Black Colleges and Universities were founded because few institutions of higher learning in the United States admitted students of African-American descent; 
Whereas Historically Black Colleges and Universities have contributed and continue to contribute significantly to the overall percentage of African-Americans who receive undergraduate and graduate degrees in the fields of science, including agriculture (51.6 percent), biology (42.2 percent), computer science (35 percent), physical science (43 percent), and social science (23.2 percent); 
Whereas many African-Americans have overcome extraordinary odds to advance scientific contributions to mankind; 
Whereas the Nation’s transportation system has been greatly enhanced due to the contributions of Richard Spikes, who invented the automatic gear shift technology, Joseph Gambol, who invented the super charge system for internal combustion engines, Garrett Morgan, who invented the automated traffic signal, and Elbert Robinson, who invented the electric railway trolley; 
Whereas modern-day high-density cities and the United States unique architectural development of high rise buildings and modern-day skyscrapers were enhanced by Alexander Mills, who invented key elevator technology; 
Whereas health and medicine in the United States have been advanced by Otis Boykin, who invented the pacemaker, Dr. Ben Carson, who led a medical team who became the first to separate conjoined twins successfully, Dr. Charles Drew, who found the method to preserve and store blood which led to the world’s fist blood bank, and Dr. Daniel Williams, who performed the first successful open heart surgery; 
Whereas press and media have been strengthened by Will Purvis, who invented the improved fountain pen, Lee Burridge, who invented typewriting machine advancements, and W.A. Love, who contributed to the advanced printing press; 
Whereas home appliances have been improved by Frederick Jones, who invented the portable air conditioner, Lewis Latimer, who helped pioneer the electric light bulb, George Sampson, who invented the clothes dryer, and John Standard, who enhanced the refrigerator; 
Whereas historically, African-Americans have faced unprecedented inequities which have caused a disparity in the number of undergraduate and advanced degrees in the sciences, described as “the achievement gap”; 
Whereas many Members of Congress have proposed that this gap can and will be eliminated through progressive policies such as desegregation and Federal outreach and training programs; 
Whereas many studies suggest that the achievement gap of African-Americans in the sciences has been lessening due in part to the effectiveness of these policies and programs; 
Whereas the United States has vast untapped potential because African-Americans and other minorities remain underrepresented in science, technology, engineering, and math (STEM) disciplines; and 
Whereas society in the United States today would not be the same without African-American innovations in the sciences: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the extraordinary number of African-Americans who have overcome significant obstacles to enhance innovation and competitiveness in the field of science in the United States; 
(2)honors and recognizes all African-American innovators who have contributed to scientific education and research, directly and indirectly, whose contributions have increased economic empowerment in the United States; and 
(3)encourages the Administration to invest in programs that are proven effective to lessen the achievement gap of African-Americans as well as other minority and disadvantaged groups in the sciences and ultimately strengthen competitiveness in the United States. 
 
Lorraine C. Miller,Clerk.
